Case 1:21-cv-21028-MGC Document 1 Entered on FLSD Docket 03/16/2021 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

   Jacob Mermelstein, individually and on behalf of all others
   similarly situated;
                                                                         Civil Action No.____________
                                            Plaintiff,

                                                                          CLASS ACTION COMPLAINT

                                                                           DEMAND FOR JURY TRIAL




          -v.-




   Jefferson Capital Systems, LLC,
   and John Does 1-25.

                                         Defendant.


  Plaintiff Jacob Mermelstein (hereinafter, “Plaintiff”), a Florida resident, brings this Class Action

  Complaint by and through his attorneys, Zeig Law Firm, LLC against Defendant Jefferson Capital

  Systems, LLC (hereinafter “Defendant Jefferson”), individually and on behalf of a class of all others

  similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

  information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

  Plaintiff, which are based upon Plaintiff's personal knowledge.



                         INTRODUCTION/PRELIMINARY STATEMENT

         1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

     in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt


                                                                                                     1
Case 1:21-cv-21028-MGC Document 1 Entered on FLSD Docket 03/16/2021 Page 2 of 11




     collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

     concerned that "abusive debt collection practices contribute to the number of personal

     bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

     Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

     "'the effective collection of debts" does not require "misrepresentation or other abusive debt

     collection practices." 15 U.S.C. §§ 1692(b) & (c).

        2.      Congress explained that the purpose of the Act was not only to eliminate abusive

     debt collection practices, but also to "insure that those debt collectors who refrain from using

     abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

     determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

     Congress gave consumers a private cause of action against debt collectors who fail to comply

     with the Act. Id. § 1692k.

                                     JURISDICTION AND VENUE

        3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

     15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

     action pursuant to 28 U.S.C. § 1367(a).

        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is

     where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

     rise to the claim occurred.

                                        NATURE OF THE ACTION

        5.      Plaintiff brings this class action on behalf of a class of Florida consumers under

     §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

     Collections Practices Act ("FDCPA"), and
Case 1:21-cv-21028-MGC Document 1 Entered on FLSD Docket 03/16/2021 Page 3 of 11




        6.      Plaintiff is seeking damages and declaratory relief.

                                                PARTIES

        7.      Plaintiff is a resident of the State of Florida, County of Miami-Dade, residing at

     17101 NE 11th Ct, North Miami Beach, Florida 33162.

        8.      Defendant Jefferson is a "debt collector" as the phrase is defined in 15 U.S.C.

     § 1692(a)(6) and used in the FDCPA and may be served with process upon Corporation Service

     Company, its registered agent for service of process at 1201 Hays Street, Tallahassee, FL 32301-

     2525.

        9.      Upon information and belief, Defendant Jefferson is a company that uses the mail,

     telephone, and facsimile and regularly engages in business the principal purpose of which is to

     attempt to collect debts alleged to be due another.

        10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

     purpose of substituting names of Defendants whose identities will be disclosed in discovery and

     should be made parties to this action.

                                         CLASS ALLEGATIONS
        11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

     P. 23(a) and 23(b)(3).

        12.     The Class consists of:

                a. all individuals with addresses in the State of Florida;

                b. to whom Defendant Jefferson sent a collection letter attempting to collect a

                    consumer debt;

                c. and falsely state that a partial payment “may” re-start the statute of limitations;

                d. which letter was sent on or after a date one (1) year prior to the filing of this

                    action and on or before a date twenty-one (2l) days after the filing of this action.
Case 1:21-cv-21028-MGC Document 1 Entered on FLSD Docket 03/16/2021 Page 4 of 11




        13.      The identities of all class members are readily ascertainable from the records of

     Defendants and those companies and entities on whose behalf they attempt to collect and/or

     have purchased debts.

        14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

     partners, managers, directors and employees of the Defendants and their respective immediate

     families, and legal counsel for all parties to this action, and all members of their immediate

     families.

        15.      There are questions of law and fact common to the Plaintiff Class, which common

     issues predominate over any issues involving only individual class members. The principal issue

     is whether the Defendants' written communications to consumers, in the forms attached as

     Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

        16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

     facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

     Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

     handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

     nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

        17.      This action has been brought, and may properly be maintained, as a class action

     pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

     well-defined community interest in the litigation:

                 a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                    that the Plaintiff Class defined above is so numerous that joinder of all members

                    would be impractical.
Case 1:21-cv-21028-MGC Document 1 Entered on FLSD Docket 03/16/2021 Page 5 of 11




               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants' written communications to consumers, in the forms

                   attached as Exhibit A violate 15 USC §l692e and 1692f.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants' common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

        18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

     is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 1:21-cv-21028-MGC Document 1 Entered on FLSD Docket 03/16/2021 Page 6 of 11




     Class predominate over any questions affecting an individual member, and a class action is

     superior to other available methods for the fair and efficient adjudication of the controversy.

        19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

     the time of class certification motion, seek to certify a class(es) only as to particular issues

     pursuant to Fed. R. Civ. P. 23(c)(4).


                                        FACTUAL ALLEGATIONS

        20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     numbered 1-19 above herein with the same force and effect as if the same were set forth at length

     herein.

        21.      Some time prior to January 7, 2021 an obligation was allegedly incurred to Verizon

     Wireless.

        22.      The Verizon Wireless obligation arose out of transactions in which money, property,

     insurance or services, which are the subject of the transaction, were primarily for personal,

     family or household purposes, specifically telecommunication services.

        23.      The alleged Verizon Wireless obligation is a "debt" as defined by 15 U.S.C.§

     1692a(5).

        24.      Verizon Wireless contracted with the Jefferson to collect the alleged debt.

        25.      Defendant Jefferson collect and attempt to collect debts incurred or alleged to have

     been incurred for personal, family or household purposes on behalf of creditors using the United

     States Postal Services, telephone and internet.


                                Violation – January 7, 2021 Collection Letter
Case 1:21-cv-21028-MGC Document 1 Entered on FLSD Docket 03/16/2021 Page 7 of 11




        26.     On or about January 7, 2021 Defendant Jefferson sent Plaintiff a collection letter (the

     “Letter”) regarding the alleged debt owed to Verizon Wireless. See Exhibit A.

        27.     The letter states a balance of $1,114.58.

        28.     The letter provides multiple settlement offers that include monthly payment options.

        29.     The letter further states in part: “This information is not legal advice. The law limits

     how long you can be sued on a debt. Because of the age of your debt, we (Jefferson Capital

     Systems, LLC) cannot sue you for it. In many circumstances, you can renew the debt and start

     the time period for the filing of a lawsuit against you if you take specific actions such as making

     certain payments on the debt or making a written promise to pay. You should determine the

     effect of any actions you take with respect to this debt.”

        30.     The letter makes a false and deceptive statement by representing to the consumer that

     a partial payment may re-start the statute of limitations.

        31.     Under Florida law, Fla. Stat. § 95.04, the statute of limitations can only be revived

     by a written, signed agreement.

        32.     Due to the Defendant’s deceptive and misleading language that the statute of

     limitations could be restarted with partial payments solely, Plaintiff decided against accepting

     any of the offered payment plans for fear of restarting the statute of limitations and thereby

     exposing himself to a possible lawsuit.

        33.     Had the Defendant not included that false statement, Plaintiff would have starting

     making payments, but he failed to do so for fear if he had to stop in midst of the payment plan

     would leave him susceptible to a lawsuit.
Case 1:21-cv-21028-MGC Document 1 Entered on FLSD Docket 03/16/2021 Page 8 of 11




         34.     As a result of Defendant’s deceptive and misleading language, Plaintiff did not

     accept any of the settlement offers before the expiration date and therefore suffered a real,

     tangible loss due to Defendant’s letter.

         35.     Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

     Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with

     the legally protected right to be not to be misled or treated unfairly with respect to any action

     for the collection of any consumer debt.

         36.     Defendant's deceptive, misleading and unfair representations with respect to its

     collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

     to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

     respond to the Defendant's demand for payment of this debt.

         37.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

     properly respond or handle Defendant’s debt collection.

         38.     Plaintiff was confused and misled to his detriment by the statements in the dunning

     letter, and relied on the contents of the letter to his detriment.

         39.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

     Plaintiff has been damaged.


                                COUNT I
   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                  et seq.

         40.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     1-39 herein with the same force and effect as if the same were set forth at length herein.

         41.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.
Case 1:21-cv-21028-MGC Document 1 Entered on FLSD Docket 03/16/2021 Page 9 of 11




        42.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

     misleading representation or means in connection with the collection of any debt.

        43.     Defendants violated said section

                a.      by creating a false and misleading representation of the status of the debt/and

        the effect of partial payment of the debt in violation of §1692e(10); and

                b.      by falsely representing the character, amount or legal status of the debt in

        violation of §1692e(2)(A);

        44.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

     conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

     and attorneys’ fees.


                                 COUNT II
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
        §1692f et seq.

        45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     1-39 herein with the same force and effect as if the same were set forth at length herein.

        46.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

        47.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

     unconscionable means in connection with the collection of any debt.

        48.     Defendants violated this section by omitting material information that gave Plaintiff

     a false understanding of the proper legal status of the debt and the ramifications of specific

     actions.
Case 1:21-cv-21028-MGC Document 1 Entered on FLSD Docket 03/16/2021 Page 10 of 11




          49.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

      conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

      and attorneys’ fees.


                                    DEMAND FOR TRIAL BY JURY

          50.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

      a trial by jury on all issues so triable.

                                            PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Jacob Mermelstein, individually and on behalf of all others similarly

   situated, demands judgment from Defendant Jefferson Capital Systems, LLC as follows:


          1.      Declaring that this action is properly maintainable as a Class Action and certifying

      Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

          2.      Awarding Plaintiff and the Class statutory damages;

          3.      Awarding Plaintiff and the Class actual damages;

          4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

      expenses;

          5.      Awarding pre-judgment interest and post-judgment interest; and

          6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

      just and proper.


          Dated: March 16, 2021                                         Respectfully Submitted,

                                                                ZEIG LAW FIRM, LLC

                                                                Justin Zeig, Esq.
                                                                FL Bar No. 112306
                                                                3475 Sheridan Street, Suite 310
Case 1:21-cv-21028-MGC Document 1 Entered on FLSD Docket 03/16/2021 Page 11 of 11




                                                 Hollywood, FL 33021
                                                 Telephone: 754-217-3084
                                                 Fax: 954-272-7807
                                                 justin@zeiglawfirm.com
                                                 Attorneys for Plaintiff
